Title: To James Madison from Abner Lacock, 11 April 1812
From: Lacock, Abner
To: Madison, James


D Sir
Congress Hall 11th April 1812
Enclosed you will receive an exact copy of a letter written by me to the Secy. at War on the 7th Inst. To that letter I have received no answer either verbally or in writing.
Impelled by a sense of duty to my constituents, and without the remotest view of giving you unnecessary trouble, I am induced to request that information from you, which I have sought in vain at the department of War. I am with sincere esteem your friend and Obt. Sert.
A Lacock
